DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 07/12/2022 the following has occurred:
Claims 1, 10 and 19 are amended and
Claims 1-2,4-11,13-20 and 22-27 are pending.

Response to Arguments
Rejections - 35 USC § 112
	In light of the arguments regarding support for a first and second timer, dated 07/12/2022, the rejection under 35 USC  112(a) has been withdrawn. 
Prior art
	Applicant has not defined any particular situation for the “priority alert state” other than the priority alert state being associated with an indication for the discharge of the electrical charge being met. The prior art of Sullivan still reads on this limitation. Therefore the rejection of the claims under 35 USC 102 is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “divert actuator” in claims 1-7, 10-16 and 19-25.
Based on the Specification dated 03/22/2021, it appears that the “divert actuator” is cited as “a therapy divert button” (see par. [12]). For examination purposes, the “divert actuator” will be interpreted as such. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 6, 10, 14, 15, 19, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (Publication No. US 2015/0265845, hereinafter “Sullivan”).
Regarding claims 1, 10 and 19,  Sullivan discloses a wearable cardioverter defibrillator (WCD) system for an ambulatory patient, a non-transitory computer-readable storage medium storing one or more programs which, when executed by at least one processor of a wearable cardioverter defibrillator (WCD) system for an ambulatory patient (par. [0075]: Defibrillator 200 optionally further includes a memory 238, which can work together with processor 230.  Memory 238 may be implemented in any number of ways.  Such ways include, by way of example and not of limitation, volatile memories, nonvolatile memories (NVM), read-only memories (ROM), random access memories (RAM), magnetic disk storage media, optical storage media, smart cards, flash memory devices, any combination of these, and so on.  Memory 238 is thus a non-transitory storage medium.  Memory 238, if provided, can include programs for processor 230, which processor 230 may be able to read, and execute.  More particularly, the programs can include sets of instructions in the form of code, which processor 230 may be able to execute upon reading) and a method for a wearable cardioverter defibrillator (WCD) system, the WCD comprising/the system including: 	
an electrode (Fig. 1 (104), (108)) ;  
 	a support structure configured to be worn by the ambulatory patient so as to maintain the electrode on a body of the patient (Fig. 3, (370) and pars. [Abstract], [0006]:  A WCD system may include a support structure that a patient can wear…, [0049], [0051]: A component of a WCD system can be a support structure, which is configured to be worn by the patient.  The support structure can be any structure suitable for wearing, such as a harness, a vest, a half-vest--for 
example over the left side of the torso that positions electrodes…);  
 	a divert actuator configured to be actuated by the patient (Fig.3 and  pars. [0059]: …input device can be a cancel switch, which is sometimes called a "live-man" switch, [0088]: …cancel switch 377 can be configured to be actuated…Cancel switch 377 can be implemented as a mechanical pushbutton); and
an energy storage module configured to store an electrical charge that can be discharged via the electrode through the patient so as to deliver a shock to the patient (Fig. 3, (350) and par. [0067]: …defibrillation port 210 can be used for guiding, via electrodes, to the wearer the electrical charge that has been stored in energy storage module 250); and
a processor (Fig. 3, 330 and pars. [0085], [0086]) configured to:
determine whether or not the divert actuator is actuated (Fig. 26, (2650), par. [0242]: According to…operation 2650, it can be sensed whether a cancel switch is actuated);
determine whether or not a first override condition is met (Fig. 27, (2760)), the first override condition being about the divert actuator being pressed and continuously held for longer than a time threshold (pars. [0257]: …according to another operation 2760, it can be determined whether or not the validation input received at operation 2750 meets a validity criterion, for example if a code matches, and so on…; during the validation input period, the switch remains actuated while the validity of the input is determined, after a period of time (i.e. a threshold), if no validation is received the cancel switch will be ignored or overridden), and 
causing, responsive to the override condition being met, the electrical charge to be thus discharged (Fig. 26, (2660)), even when the divert actuator is actuated (Fig. 26, (2660) and pars. [0017], [0245]: If, at operation 2660, it is determined that the spuriousness threshold is met then, according to another…operation 2670…the actuation of the cancel switch will be ignored, and the impending shock will be delivered anyway…The execution may…proceed to operation 2680); and
causing, or discharging, the stored electrical charge to be discharged via the electrode through the patient so as to deliver a shock to the patient (Fig. 3, (350) and par. [0067]:…defibrillation port 210 can be used for guiding, via electrodes, to the wearer the electrical charge that has been stored in energy storage module 250.  The electric charge will be the shock for defibrillation, pacing, and so on) 
start a first timer when a shock condition is detected (Fig. 26, (2650), par. [0242]: According to…operation 2650, it can be sensed whether a cancel switch is actuated);
issue an alert that the shock will be delivered to the patient (Fig. 26, (2640)); 
determine whether the divert actuator has been actuated prior to the expiration of the first timer (par. [0242]: …the warning of operation 2640 may permit only a fixed time interval to actuate the cancel switch. In these embodiments, operation 2650 is deemed to have been answered as "no" if that time interval passes without actuation); 
cause the energy storage module to prepare to deliver the shock to the patient in response to a determination that the divert actuator was actuated prior to expiration of the first timer (Fig. 26, (2660) and pars. [0017], [0245]: If, at operation 2660, it is determined that the spuriousness threshold is met then, according to another…operation 2670…the actuation of the cancel switch will be ignored, and the impending shock will be delivered anyway…The execution may…proceed to operation 2680);
start a second timer in response to a determination that the divert actuator was actuated prior to the expiration of the first timer; 
abort delivery of the shock when the divert actuator is released prior to expiration of the second timer (par. [0153]: …operation 1340, it is determined whether an entry is received in an inputting mechanism. The entry would be received, for example, within a certain time period, responsive to the alerting mechanism being activated, and its receipt could be used as…no entry is received, then execution may continue to operation 1350. Else, it may exit flowchart 1300); 
deliver the shock to the patient after expiration of the second timer when the divert actuator was not released prior to expiration of the second timer;
transition from one of a plurality of states to another (par. [0164]: …State machine 331 can be configured to be in a first internal state, a second internal state, and so on, depending on what it is intended to do, such as deliver therapy, report, standby, self-diagnose, and so on), one of the plurality of states being a priority alert state (Fig. 26 (2640)), the priority alert state being associated with an indication that discharge of the electrical charge is appropriate (Fig. 26 (2630), par. [0241]: If, at operation 2630, it is determined that the shock condition is met then, according to another, optional operation 2640, a warning may be output about an impending shock that will be administered to the patient), and
enter into the priority alert state (Fig. 26 (2640)) from another one of the plurality of states (Fig. 26, (2630)) responsive to the sensed patient parameter having a value that exceeds a threshold value (Fig. 26 (2620), (2660) and pars.[0240]: … The determination may be computed by a processor from the physiological input, for example according to criteria, [0241]: If, at operation 2630, it is determined that the shock condition is met then, according to another, optional operation 2640, a warning may be output about an impending shock that will be administered to the patient, [0244]-[0245]: …it can be determined whether or not the motion data generated at operation 2610 meets a spuriousness threshold … If, at operation 2660, it is determined that the spuriousness threshold is met then…The execution may again proceed to operation 2680…Operation 2680 can thus take place while the support structure is worn by the patient…).
Regarding claims 5, 14 and 23, Sullivan discloses the WCD system of claim 1, the medium of claim 10 and the method of claim 19 respectively, the WCD system further includes and further comprising: 
sensing, by a sensor (Fig. 2, (209)) configured to sense, a parameter of the patient (pars. [0061]: Patient physiological parameters include, for example, those physiological parameters that can be of any help in detecting by the WCD system whether the patient is in need of a shock, [0085]: Measurement circuit 320 can be configured to render a physiological input from a patient physiological signal, such as an ECG.  It can also be configured to render the patient impedance, [0240]: According to another operation 2620, a physiological input is rendered from a patient physiological signal. The physiological input may be rendered by a measurement circuit), and in which
 the electrical charge is configured to be thus discharged responsive to the sensed patient parameter having a value that exceeds a threshold value (Fig. 26 (2620), (2660) and pars. [0086]: Moreover, processor 330 can be configured to determine from the physiological input of measurement circuit 320 whether or not a shock condition is met, [0244]-[0245]:  If, at operation 2650, it is determined that the cancel switch has been actuated then, according to another operation 2660, it can be determined whether or not the motion data generated at operation 2610 meets a spuriousness threshold…If the spuriousness threshold is not met, then the actuation of the cancel switch is deemed legitimate, and flowchart 2600 may be exited… If, at operation 2660, it is determined that the spuriousness threshold is met then…The execution may again proceed to operation 2680…Operation 2680 can thus take place while the support structure is worn by the patient, even though the cancel switch is actuated in this context, since the motion data met the spuriousness threshold), and 
an override condition being met responsive to the divert actuator being already actuated (Fig. 26. (2650)) when the parameter of the patient is sensed (par. [0244]:  If, at operation 2650, it is determined that the cancel switch has been actuated then, according to another operation 2660, it can be determined whether or not the motion data generated at operation 2610 meets a spuriousness threshold).
 Regarding claims 6, 15 and 24, Sullivan discloses the WCD system of claim 1, the medium of claim 10 and the method of claim 19 respectively, the WCD system further includes and further comprising: 
 sensing, by a sensor, configured to sense a parameter of the patient (par. [0240]: …operation 2620, a physiological input is rendered from a patient physiological signal); and 
 an output device  (Figs. 3, 26 (374) ,(378), (2670) and par. [0059]: User interface 270 may include output devices, which can be visual, audible or tactile, for communicating to a user…output device can be a speaker, which can be configured to issue voice prompts, etc. Sounds, images, vibrations, and anything that can be perceived by use) configured to output an alarm responsive to the sensed patient parameter (Fig. 26 (2610), (2620)) having a value that exceeds a threshold value (Fig. 26, (2650), (2660)), and the override condition is met responsive to the divert actuator being already actuated when the alarm is output  (pars. [0244]:  If, at operation 2650, it is determined that the cancel switch has been actuated then, according to another operation 2660, it can be determined whether or not the motion data generated at operation 2610 meets a spuriousness threshold, [0245] If, at operation 2660, it is determined that the spuriousness threshold is met then, according to another, optional operation 2670, a transmitted sound may be output… The execution may again proceed to operation 2680…Operation 2680 can thus take place while the support structure is worn by the patient, even though the cancel switch is actuated in this context, since the motion data met the spuriousness threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11 and 20 is rejected under 35 U.S.C. 103 as being obvious over Sullivan in view of Perez et al. (Publication No. US 2017/0021172, hereinafter "Perez”).
Regarding claim 2, 11 and 20, Sullivan discloses all of the WCD system of claim 1, medium of claim 10 and method of claim 19 except, further comprising: 
a tactile output device, and 
when the one or more programs are executed by the at least one processor, the operations further comprise: 
outputting, by the tactile output device, a confirmation vibration responsive to the divert actuator being actuated. 
However, Perez in the same field of endeavor: a wearable electrical stimulator, discloses a tactile output device (Fig. 1A, (126)), and 
when the one or more programs are executed by the at least one processor (Fig. 1A, (112) and par. [0382]), the operations further comprise: 
outputting, by the tactile output device, a confirmation vibration responsive to the divert actuator being actuated (Fig. 1A and par. [0392]: …one or more actuators 122 such as push buttons or switches to switch the device 110 on/off…and …tactile …indicators 126, such as a vibrator…provide feedback to a user, such as about the on/off state of the…device 110…) to provide the benefit of notifying the user that the actuator function has commenced and prevent erroneous actuation (par. [0392]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the WCD system, medium and method containing a cancel actuator of Sullivan to include a vibrator indicator when the button is pushed, as taught by Perez in order to notify the user that the actuator function has commenced and prevent erroneous actuation.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/	Examiner, Art Unit 3792 	                                                                                                                                                                                                        /ALLEN PORTER/Primary Examiner, Art Unit 3792